Citation Nr: 0120812	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-06 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
cervical strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for sacrococcygeal 
region joint pain, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1974 to March 
1975 and from May 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which continued a 10 percent 
evaluation for a neck condition and left knee condition, and 
increased the evaluation for sacrococcygeal region joint pain 
to 10 percent effective June 12, 1996.  In May 2001, the 
veteran testified at a Travel Board hearing in Portland, 
Oregon.

During the veteran's Travel Board hearing, the veteran made 
an informal claim for individual unemployability due to 
debilitating joint pain.  This issue is hereby referred to 
the RO for appropriate action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During the veteran's May 2001 Travel Board hearing, the 
veteran testified that her chronic cervical strain, left knee 
condition, and sacrococcygeal region joint pain are more 
severe than contemplated by current evaluations assigned and 
that her symptoms have worsened since her last examination in 
July 1997.  In addition, the veteran testified that she was 
recently diagnosed with Ehlers-Danlos.  She stated that this 
syndrome, which affects her joints, should be recognized as 
service connected.    Because this undeveloped issue is 
intertwined with her present claims, the claim must be 
adjudicated by the RO before the Board may proceed with the 
present claims. Harris v. Derwinski, 1 Vet.App. 180 (1991).  

The veteran also presented an informal claim for a total 
disability rating based on individual unemployability (TDIU).  
The veteran indicated that she could not work or continue 
vocational rehabilitation due to the pain in her joints.  
However, the veteran's vocational rehabilitation records have 
not been associated with the claims folder.  

In addition, the examination reports currently on file do not 
adequately address the questions of painful motion, as is 
required under the directive of the Court in DeLuca v. Brown, 
8 Vet.App. 202 (1995). 

Therefore, further development of the medical record is 
necessary with regard to the issues.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be must ensure 
that all available relevant medical 
records are included in the claims 
folder. 

2.  The RO should associate the veteran's 
vocational rehabilitation folder with the 
claims file.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
severity of her cervical strain, left 
knee disability, and sacrococcygeal 
region joint pain.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
accomplished to include x-rays to 
ascertain the presence of arthritis.  All 
manifestations of the service-connected 
conditions must be clearly described in 
the examination.  The examiner should 
also offer an opinion as to whether any 
of the manifestations are related to the 
veteran's diagnosed Ehlers-Danlos 
syndrome.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The tests should include a 
complete test of range of motion of the 
veteran's cervical and lumbar spines.  
The examination report should include 
responses to the following medical 
questions:

a. What is the range of motion of the 
veteran's left knee in terms of flexion 
and extension?

b. Does the veteran have subluxation or 
lateral instability of the left knee, and 
if she does, can such subluxation or 
lateral instability be described as 
slight, moderate, or severe?

c. Does the veteran have arthritis of the 
left knee?

d. Does the veteran's left knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

e. Does pain significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

f. What is the range of motion of the 
veteran's cervical spine? 

g. Is the limitation of motion of the 
cervical spine slight, moderate, or 
severe?

h. What is the range of motion of the 
veteran's lumbar spine in terms of 
flexion and extension?

i. Is the limitation of motion of the 
lumbar spine slight, moderate, or severe?

j. Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

k. Does pain significantly limit 
functional ability during flare-ups 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

4.  The examiner must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on her ability to obtain and 
retain substantially gainful employment.  
The examiner must express an opinion as 
to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO must develop and adjudicate 
the appellant's claim for service-
connection for Ehlers-Danlos syndrome.  
If the claim is not resolved to the 
satisfaction of the appellant, the RO 
must notify the appellant of his right to 
appeal and ensure that the appellant is 
afforded an opportunity to complete the 
procedural steps necessary to complete 
the appeal.

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claims regarding increased 
evaluations for chronic cervical strain, 
left knee disability, and sacrococcygeal 
region joint pain.  The RO should also 
adjudicate the veteran's claim for TDIU.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and her 
representative.  After the veteran and 
her representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




